UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7175


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTOWAN THORNE, a/k/a Smooth,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:14-cr-00165-LMB-1)


Submitted: December 21, 2021                                Decided: December 27, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Antowan Thorne, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antowan Thorne appeals the district court’s order denying his petition for a writ of

error coram nobis. We have reviewed the record and find no reversible error. Accordingly,

we affirm the district court’s order. United States v. Thorne, No. 1:14-cr-00165-LMB-1

(E.D. Va. July 2, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.



                                                                              AFFIRMED




                                            2